UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 94-2238



IN RE: MICHELE M. FREES, d/b/a From The Heart,
a/k/a Michele M. Fries,

                                                 Debtor - Appellee,


MICHELE M. FREES, Individually and as Trustee,
                                              Plaintiff - Appellee,

          versus


JOHN GIBNEY,
                                             Defendant - Appellant,

          and


EDWARD GIBNEY; ELEANOR GIBNEY; STEPHEN SEGALL,

                                                         Defendants.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Richard L. Voorhees, Chief
District Judge. (CA-93-275-1, BK-91-10359)


Submitted:     February 13, 1996            Decided:   March 4, 1996


Before HALL and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
2
Albert Lee Sneed, Jr., VAN WINKLE, BUCK, WALL, STARNES & DAVIS,
P.A., Asheville, North Carolina, for Appellant. Michele M. Frees,
Appellee Pro Se; David G. Gray, Jr., WESTALL, GRAY, KIMEL &
CONNOLLY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               3
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for stay pending appeal of the bankruptcy court's final

order and denying his motion to withdraw reference to the bank-

ruptcy court. We dismiss the appeal for lack of jurisdiction

because the order is not appealable. This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1988), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541 (1949). The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     Accordingly, we grant Appellee's motion to dismiss the appeal
as interlocutory.* We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




      *
        In light of this disposition, the Appellant's motion to
expedite and the Appellee's motion to remand this case to the
district court are denied as moot. The Appellee's motion to impose
sanctions is hereby denied.

                                4